IN THE SUPREME COURT OF TEXAS




                                   WRIT OF COMMITMENT


    TO THE SHERIFF OF ANY COUNTY OR ANY CONST ABLE OF ANY COUNTY
WITHIN THE ST ATE OF TEXAS, GREETINGS:

       WHEREAS, on the 30 th day of May, 2017, in The Supreme Court of Texas, an order was
issued in the following case, to-wit:
                                 IN THE SUPREME COURT OF TEXAS


                                               No. 17-0343

                                              IN RE K.A.A.

                                  On Petition for Writ of Habeas Corpus


       Relator's petition for writ of habeas corpus filed herein on May 4, 2017, in the above
numbered and entitled cause having been duly considered in chambers, it is ordered that said petition
be and hereby is denied. The Order issued by this Court on May 11, 2017, releasing relator is
withdrawn. Relator is ordered remanded to the custody of the Sheriff of Tarrant County, Texas, to
complete the terms of the ORDER REVOKING SUSPENSION OF COMMITMENT AND FOR
COMMITMENT IN THE TARRANT COUNTY JAIL signed on April 20, 2017, by Carmen Rivera-
Worley, Judge in the 231 st District Court of Tarrant County, Texas, in Cause No. 231-438958-08,
styled In the Interest ofE.M Wand WM W, Children.
       It is further ordered that relator, KEE ALICE ABLES, pay the costs in this Court in this case.

                                        ***************
WHEREFORE you are hereby commanded to take the said KEE ALICE ABLES and convey her
to the jail in TARRANT COUNTY, TEXAS, to be incarcerated and held therein until such time
as she has purged herself of the aforesaid contempt.
        Herein fail not, AND DUE RETURN MAKE AS THE LAW DIRECTS OF THIS writ.
             IN THE SUPREME COURT OF TEXAS




BY ORDER OF THE SUPREME COURT OF TEXAS OF THE STATE OF TEXAS,
                               with the Seal thereof annexed at the City of
                               Austin, this 30 th day of May, 2017.




                               BLAKE HAWTHORNE, CLERK
                               SUPREME COURT OF TEXAS